Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application is a 371 of PCT/EP2018/056516 03/15/2018, which claims benefit of 62/472,080 03/16/2017.
	Claims 1-3, 10-14, 20-22 are pending.  
Response to Restriction Election
2.	Applicant’s election of group I and the species, in the reply filed on June 12, 2020 was acknowledged. The election was made without traverse.
Claim Rejections/Objections Maintained/ New Grounds of Rejection
3.	The rejection of claim(s) 1-3, 10-14 and new claims 20-22 under 35 U.S.C. 102(a)(2) as being anticipated by Pike WO 2017046216 A1 (US equivalent is US 9,856,255) is maintained.  Applicant's arguments filed November 2, 2020 have been fully considered but they are not persuasive. To overcome the rejection applicants have attempted to apply the 102 (b)(2)(c) exception. The statement is reproduced here:
Here, the subject matter disclosed in Pike and the claims are commonly owned by the same assignee, as evidenced by the Notice of Recordation for the present application at Reel Number 054215, Frame 0144, recorded October 26, 2020, and Reel Number 054215, Frame 0267, recorded October 26, 2020, and the Notice of Recordation for U.S. Patent No. 9,856,255, at Reel Number 043598 /Frame 0704, recorded September 15, 2017 and at Reel Number 043598 /Frame 0743, recorded September 15, 2017, and the attached filing receipt for WO 2017046216. 

This statement is deficient for a number of reasons, since MPEP § 717.02(b)(III) states:
The statement concerning common ownership should be clear and conspicuous (e.g., on a separate piece of paper or in a separately labeled section) in order to ensure that the examiner quickly notices the statement. Applicants may, but are not required to, submit further evidence, such as assignment records, affidavits or 

For example, an attorney or agent of record receives an Office action for Application X in which all the claims are rejected under 35 U.S.C. 103  using Patent A in view of Patent B wherein Patent A is only available as prior art under 35 U.S.C. 102(a)(2). In her response to the Office action, the attorney or agent of record for Application X states, in a clear and conspicuous manner, that:

Application X and the subject matter disclosed in Patent A were, at the time the invention of Application X was effectively filed, owned by Company Z.

This statement alone is sufficient to except the subject matter disclosed in Patent A from being used in a rejection under 35 U.S.C. 103  against the claims of Application X.

The statement above does not state “at the time the invention of Application X was effectively filed” and instead uses the present tense, “are”.   It could be that the assignment data submitted shows ownership at the time the invention of the instant application was effectively filed and of the subject matter disclosed in Pike, however the statement made is deficient. While “applicant(s) may submit, in addition to the above-mentioned statement regarding common ownership” the statement is required.
	The rejection of claims 1-3, 10-14, and new claims 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,856,255 in view of Kushner et al., “Pharmacological uses and perspectives of heavy water and deuterated compounds” Canadian Journal of Physiology and Pharmacology,  1999, 77, 79-88 AND Dyck et. al., Journal of Neurochemistry 1986, 46, 399-404 AND Foster U.S. 6,221,335 is maintained. Applicant's arguments filed November 2, 2020 have been fully considered but they are not persuasive.  The rejection of claims 1-3, 10-14, and new claims 20-22 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,457,679  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-3, 10-14, 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a rejection for new matter.  According to the remarks 
The claim 1 has been amended as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The section at page 5, lines 9-11 is:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

All of these sections reference incorporation into the compound of Formula I not the composition, the reference to the composition as circled above is unsupported.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-3, 10-14, 20-22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As discussed above claim 1 has added the wherein clause referring to deuterium incorporation in the composition, however the composition 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-3, 10-14, 20-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pike WO 2017046216 A1 (US equivalent is US 9,856,255).
The applied reference has a common assignee and some inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.  


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Pike also discloses a Formula I page 4, and Example 2 is the compound where R1/R2 form a piperidine, R3 is H and R4 is Me, and R5 is F. 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

 According to the description on page 11, “Atoms of the compounds and salts described in this specification may exist as their isotopes.  The invention encompasses all compounds of Formula  (I) where an atom is replaced by one or more of its isotopes ( for example a compound of Formula (I) where one or more carbon atom is an 11C or 13C carbon isotope, or where one or more hydrogen 2H or 3H isotope).” 2H is deuterium.  If one considers the amount of the compound made in Example 2, 1.52 g the compounds of the instant claims would have been made by natural abundance.  Every existing compound that contains hydrogen also contains deuterium at approximately its natural abundance of 0.0156%.
A calculation shown below shows that 1.5g of Example 2 is 1.92 x 1021 molecules.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Deuterium is .0156  %, natural abundance, and in the recited 1.92 x 1021 molecules were made, and each molecule has 32H there are 6.144 x 1022 deuterable positions.  A set number of D to deuterate them with, (9.58 x 1020 D, is .0156% of 6.144 x 1022) the probability of a single position being deuterated is 1.56 x 10-4 per position. The probability of two positions being deuterated is (1.56 x 10-4)2, three is (1.56 x 10-4)3, four is (1.56 x 10-4)4, and so on, such that the expression (1.56 x 10-4)x is the probability of x number of H atoms being replaced with deuterium for a given molecule.   So given that 1.92 x 1021  molecules were made, 2.99 x 1017 molecules had 1 deuterium,  and (1.92 x 1021) (2.43 x 10-8) = 4.66 x 1013 molecules had 2 deuterium.  For the monodeuterated compounds, where in formula I R1 is H the compound of claims 12-14, there are only 32 possible choices, meaning that 1 out of every 32 of the 2.99 x 1017 monodeuterated molecules was the compound of claims 12-14.  This would amount to 9.3 x 1015 anticipatory molecules.  For the 13 molecules would be the dideutero compound of claim 2 and 10, where R1 is D.  This would amount to 9.3 x 1010 molecules of claim 2.  The methanesulfonic acid salt was also made on page 53. Other salts are described at page 7. Pages 24 ff. describe compositions at lines 23 ff. Regarding the wherein clause, for each of the molecules discussed above, they are present in the composition, which among other things comprises the other non-deuterated compounds and other deuterated compounds.  A single deuterated compound in this mixture has 100% deuterium incorporation at the position by definition.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
4.	Claims 1-3, 10-14, 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,856,255 in view of in in view of Kushner et al., “Pharmacological uses and perspectives of heavy water and deuterated compounds” Canadian Journal of Physiology and Pharmacology,  1999, 77, 79-88 AND Dyck et. al., Journal of Neurochemistry 1986, 46, 399-404 AND Foster U.S. 6,221,335.
Although the claims at issue are not identical, they are not patentably distinct from each other as set forth below. 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness type double patenting are summarized as follows:
A)	Determining the scope and contents of the prior patent:  
A person having ordinary skill in the art immediately envisages the deuterated compound of the instant claims the species from the disclosure of the claimed compound since as discussed above, the compounds of the instant claims were made by natural abundance.  Every existing compound 17 molecules had 1 deuterium,  and (1.92 x 1021) (2.43 x 10-8) = 4.66 x 1013 molecules had 2 deuterium.  For the monodeuterated compounds, where in formula I R1 is H the compound of claims 12-14, there are only 32 possible choices, meaning that 1 out of every 32 of the 2.99 x 1017 monodeuterated molecules was the compound of claims 12-14.  This would amount to 9.3 x 1015 anticipatory molecules.  For the dideutero compounds there are 496 options, one out of every 496 of the 4.66 x 1013 molecules would be the dideutero compound of claim 2 and 10, where R1 is D.  This would amount to 9.3 x 1010 molecules of claim 2. Regarding the wherein clause, for each of the molecules discussed above, they are present in the composition, which among other things comprises the other non-deuterated compounds and other deuterated compounds.  A single deuterated compound in this mixture has 100% deuterium incorporation at the position by definition.  Claims 2, 4 and 6 are drawn to pharmaceutical compositions.
B)	Ascertaining the differences between the prior patent and the claims at issue.
The difference between the instant claims and the prior patent claim is the number of subatomic particles in the nucleus of a hydrogen atom, i.e. the presence of a single neutron in deuterium versus the absence of a neutron in protium.  Every existing compound that contains hydrogen also contains deuterium at approximately its natural abundance of 0.0156%.  
C)  	Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  Someone preparing these compounds would be trained in organic chemistry and would recognize the very close structural similarity and would expect them to have similar properties. 
D) Considering objective evidence present in the application indicating obviousness or nonobviousness:  The compounds of the claims are deuterated analogs of the known drugs described in the patent claims as discussed above, the deuterated compounds would necessarily be formed.  In addition to this fact, Kushner teaches that deuteration of drugs, the replacement of hydrogen with deuterium, is useful for lowering toxicity, shutting off oxidative metabolism of CH bonds by P450's and changing other drug properties (see pages 83-85 in particular).  D is more massive than H, thus the bond length is shorter, and consequently the energy required for breaking this bond is greater.  Since C-H bond breaking is generally the rate determining step in enzyme catalyzed C-H oxidation reactions the overall effect would be a retardation in metabolism. Moreover deuterium labeling of multiple positions can exert effects on reaction rates, even though the C-D bond is not broken during the reaction, such as secondary isotope effects and steric isotope effects. The deuteration of drugs is a well-known technique to obtain enhanced pharmaceutical properties.  Dyck et. al. Journal of Neurochemistry 1986, 46, 399 - 404 states, “Thus, deuterium substitution seems to be a useful strategy to enhance the pharmacological effects of a compound without significantly altering its basic chemical structure.” Foster on column 17 lines 12-32 describes deuteration of drugs this way:
Using the deuterated drugs disclosed herein, we have shown that we can modify drugs of different classes (e.g., dihydropyridines and phenylalkylamines) and believe that our modification applies to all drugs, as the principle involved is the same, irrespective of the drug.  Without being bound by theory, by deuterating drugs, we have likely produced two effects:  increased the lipophilic nature of the molecule and rendered the C-H bond more thermodynamically stable by substituting the -H for -D (deuterium atom).  By substituting the hydrogen by a deuterium atom, the resulting carbon (C) deuterium (D) bond becomes stronger.  Hence, by increasing the mass of hydrogen (H) one atomic mass unit and creating a D, the C-D bonds are probably becoming stronger.  This is done using D as a non-radioactive stable isotope of the H.  Interestingly, as the C-D bond is thermodynamically more stable than the C-H bond, it is less easily cleaved by metabolic (or destructive) processes.   Hence, the elimination half-life of the drug is prolonged and the drug's therapeutic effects are increased.

Increasing lipophilicity also leads to improved bioavailability. Any of the above mentioned reasons would be a significant motivating factor.  In addition, in the absence of the secondary references one of ordinary skill would also be motivated to make the compounds of the invention because he would expect the compounds to have similar properties simply because they only differ in a subatomic particle. Effects on nuanced pharmacological properties would likely exist but would not be detrimental to the fundamental property of treating disease. In re Grabiak 226 USPQ 870, "[w]hen chemical compounds have "very close" structural similarities and similar utilities, without more a prima facie case may be made",  In re Deuel 34 USPQ2d 1210, "a known compound may suggest its analogs or isomers, either geometric isomers (cis v. trans) or position isomers (emphasis added) (e.g. ortho v. para)".  
5.	Claims 1-3, 10-14, 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,457,679  in view of in in view of Kushner et al., “Pharmacological uses and perspectives of heavy water and deuterated compounds” Canadian Journal of Physiology and Pharmacology,  1999, 77, 79-88 AND Dyck et. al., Journal of Neurochemistry 1986, 46, 399-404 AND Foster U.S. 6,221,335.
Although the claims at issue are not identical, they are not patentably distinct from each other as set forth below. 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness type double patenting are summarized as follows:
A)	Determining the scope and contents of the prior patent:  
A person having ordinary skill in the art immediately envisages the deuterated compound of the instant claims the species from the disclosure of the claimed compound since as discussed above, 17 molecules had 1 deuterium,  and (1.92 x 1021) (2.43 x 10-8) = 4.66 x 1013 molecules had 2 deuterium.  For the monodeuterated compounds, where in formula I R1 is H the compound of claims 12-14, there are only 32 possible choices, meaning that 1 out of every 32 of the 2.99 x 1017 monodeuterated molecules was the compound of claims 12-14.  This would amount to 9.3 x 1015 anticipatory molecules.  For the dideutero compounds there are 496 options, one out of every 496 of the 4.66 x 1013 molecules would be the dideutero compound of claim 2 and 10, where R1 is D.  This would amount to 9.3 x 1010 molecules of claim 2. Regarding the wherein clause, for each of the molecules discussed above, they are present in the composition, which among other things comprises the other non-deuterated compounds and other deuterated compounds.  A single deuterated compound in this mixture has 100% deuterium incorporation at the position by definition. Claim 9 is drawn to the composition.
B)	Ascertaining the differences between the prior patent and the claims at issue.
The difference between the instant claims and the prior patent claim is the number of subatomic particles in the nucleus of a hydrogen atom, i.e. the presence of a single neutron in deuterium versus the absence of a neutron in protium.  Every existing compound that contains hydrogen also contains deuterium at approximately its natural abundance of 0.0156%.  
C)  	Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  Someone preparing these compounds would be trained in organic chemistry and would recognize the very close structural similarity and would expect them to have similar properties. 
D) Considering objective evidence present in the application indicating obviousness or nonobviousness:  The compounds of the claims are deuterated analogs of the known drugs described in the patent claims as discussed above, the deuterated compounds would necessarily be formed.  In addition to this fact, Kushner teaches that deuteration of drugs, the replacement of hydrogen with deuterium, is useful for lowering toxicity, shutting off oxidative metabolism of CH bonds by P450's and changing other drug properties (see pages 83-85 in particular).  D is more massive than H, thus the bond length is shorter, and consequently the energy required for breaking this bond is greater.  Since C-H bond breaking is generally the rate determining step in enzyme catalyzed C-H oxidation reactions the overall effect would be a retardation in metabolism. Moreover deuterium labeling of multiple positions can exert effects on reaction rates, even though the C-D bond is not broken during the reaction, such as secondary isotope effects and steric isotope effects. The deuteration of drugs is a well-known technique to obtain enhanced pharmaceutical properties.  Dyck et. al. Journal of Neurochemistry 1986, 46, 399 - 404 states, “Thus, deuterium substitution seems to be a useful strategy to enhance the pharmacological effects of a compound without significantly altering its basic chemical structure.” Foster on column 17 lines 12-32 describes deuteration of drugs this way:
Using the deuterated drugs disclosed herein, we have shown that we can modify drugs of different classes (e.g., dihydropyridines and phenylalkylamines) and believe that our modification applies to all drugs, as the principle involved is the same, irrespective of the drug.  Without being bound by theory, by deuterating drugs, we have likely produced two effects:  increased the lipophilic nature of the molecule and rendered the C-H bond more thermodynamically stable by substituting the -H for -D (deuterium atom).  By substituting the hydrogen by a deuterium atom, the resulting carbon (C) deuterium (D) bond becomes stronger.  Hence, by increasing the mass of hydrogen (H) one atomic mass unit and creating a D, the C-D bonds are probably becoming stronger.  This is done using D as a non-radioactive stable isotope of the H.  Interestingly, as the C-D bond is thermodynamically more stable than the C-H bond, it is less easily cleaved by metabolic (or destructive) processes.   Hence, the elimination half-life of the drug is prolonged and the drug's therapeutic effects are increased.

Increasing lipophilicity also leads to improved bioavailability. Any of the above mentioned reasons would be a significant motivating factor.  In addition, in the absence of the secondary references one of ordinary skill would also be motivated to make the compounds of the invention because he would expect the compounds to have similar properties simply because they only differ in a subatomic particle. Effects on nuanced pharmacological properties would likely exist but would not be detrimental to the fundamental property of treating disease. In re Grabiak 226 USPQ 870, "[w]hen chemical compounds have "very close" structural similarities and similar utilities, without more a prima facie case may be made",  In re Deuel 34 USPQ2d 1210, "a known compound may suggest its analogs or isomers, either geometric isomers (cis v. trans) or position isomers (emphasis added) (e.g. ortho v. para)".  
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on 571-272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/            Primary Examiner, Art Unit 1625